NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                   Fed. R. App. P. 32.1




              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                   Submitted July 22, 2009
                                   Decided August 6, 2009

                                           Before

                               JOHN L. COFFEY, Circuit Judge

                               JOEL M. FLAUM, Circuit Judge

                               MICHAEL S. KANNE, Circuit Judge

No. 08-3080

UNITED STATES OF AMERICA,                           Appeal from the United States District
    Plaintiff-Appellee,                             Court for the Northern District of
                                                    Illinois, Eastern Division.
       v.
                                                    No. 06 CR 866-1
ALEJANDRO JIMENEZ,
     Defendant-Appellant.                           Wayne R. Andersen,
                                                    Judge.

                                         ORDER

        Alejandro Jimenez pleaded guilty to distribution of cocaine, 21 U.S.C. § 841(a)(1),
and was sentenced to 60 months’ imprisonment. Jimenez filed a notice of appeal, but his
appointed lawyer has moved to withdraw because after review of the record he states he
has been unable to discern a nonfrivolous basis for appeal. See Anders v. California, 386 U.S.
738 (1967). We invited Jimenez to respond to counsel’s submission, see C IR. R. 51(b), but he
has failed to do so. We limit our review to the issues considered in counsel’s supporting
brief. See United States v. Schuh, 289 F.3d 968, 973-74 (7th Cir. 2002).
No. 08-3080                                                                          Page 2

       Counsel tells us that Jimenez does not want his guilty plea vacated, and so counsel
properly omits any discussion of the adequacy of the plea colloquy or the voluntariness of
the plea. See United States v. Knox, 287 F.3d 667, 670-72 (7th Cir. 2002).

       Counsel identifies just one potential argument: whether Jimenez might challenge the
reasonableness of his prison sentence. But because he distributed more than 500 grams of
cocaine, Jimenez was subject to a mandatory minimum imprisonment term of 60 months.
See 21 U.S.C. § 841(b)(1)(B). Aside from two exceptions that do not apply here—18 U.S.C.
§ 3553(e) and (f)—a district court is not permitted to impose a sentence below the statutory
minimum. See United States v. Forman, 553 F.3d 585, 588 (7th Cir. 2009). Any challenge to
the sentence would be frivolous.

     Accordingly, counsel’s motion to withdraw is GRANTED and the appeal is
DISMISSED.